DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 and Supplemental amendment filed on 01/25/2022 has been entered.
Claims 1, 5, 14, 24, 28, 38, 40-42, and 44-46 were previously rejected. Claims 1, 24, 40, and 44 have been amended. Claims 48-51 have been added. 
Supplemental amendment filed on 01/25/2022 further amends Claims 1, 24, 40, 44, and 48-51.  Claims 1, 5, 14, 24, 28, 38, 40-42, 44-46, 48-51 are currently pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of a base station sending resource allocation parameters via a DCI comprising starting narrowband index, bandwidth indication information, and a resource position. For example, Yi (US 2018/0102890) discloses reception of a DCI transmitted through a PDCCH, the DCI including narrowband index and PRB                         
                            y
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    log
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            (
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    R
                                                                    B
                                                                
                                                                
                                                                    D
                                                                    L
                                                                
                                                            
                                                        
                                                        
                                                            6
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                    .  Hussain (US 2018/0049176) further describes a new DCI format 7-0A that builds on DCI Format 6-A that increases the number of bits for a resource block assignment to indicate an m-field for indicating whether a narrowband, multiple narrowbands, or widebands are to be used.  While the prior art teaches transmission of data on a physical shared channel by the base station according to the resource allocation parameter comprising a starting narrowband index, a bandwidth indication information, and a resource position, the prior art does not teach “ wherein the resource position is indicated by a value indicated in a first field, wherein the value is from a first plurality of values defined by a table, wherein the value being within a first set of values from the first plurality of values indicates a physical resource block in the wideband,  wherein the value being within a second set of values from the first plurality of values indicates a plurality of physical resource blocks in a narrowband,  wherein the value being within a third set of values from the first plurality of values indicates a narrowband within the wideband, wherein the value being within a fourth set of values from the first plurality of values indicates two narrowbands, and wherein the value being equal to a second value from the first plurality of values indicates that twenty-four physical resource blocks are within the wideband;”, and in conjunction with the remainder of the claim.

Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0069593 A1 to Yi, directed to frequency hopping pattern configuration by a base station for transmission of data to an MTC UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477